 1   RAMSEY & EHRLICH LLP
     MILES EHRLICH - #237954
 2   miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
 3   izzy@ramsey-ehrlich.com
     AMY CRAIG - #269339
 4   amy@ramsey-ehrlich.com
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7
 8                                UNITED STATES BANKRUPTCY COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11
12                                                            )   Bankruptcy Case
     In re:                                                   )   No.: 20-30242 (HLB)
13                                                            )   Chapter 11
14                                                            )
     ANTHONY SCOTT LEVANDOWSKI,                               )   CERTIFICATE OF SERVICE
                                                              )
15                                                            )
     Debtor.                                                       ECF Docket reference: No. 234, 235, 236
                                                              )
16                                                            )
                                                              )
17                                                            )
18
19
20
21
22            I, Sonia Ruiz Vargas, hereby declare pursuant 28 U.S.C. § 1746:
23            I am over eighteen years of age, not a party to this action, and am employed as a legal
24   assistant at Ramsey & Ehrlich, LLP, 803 Hearst Avenue, in Berkeley, California.
25            On August 28, 2020, I caused a copy of the following documents in the above-captioned
26   action, described below,
27
                                                             1
28
     CERTIFICATE OF SERVICE OF REPLY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION,
     CASE NO. 20-30242
 1                    a. Docket No. 234: Supplemental Brief in Support of Ramsey & Ehrlich LLP’s
 2                         Motion for Approval of Stipulation with Debtor Authorizing Required
 3                         Transfer of Flat Fee Advance Payment Retainer to Firm’s Operating Account
 4                         Upon Completion of Criminal Representation.
 5                    b. Docket No. 235: Second Declaration of Ismail Ramsey in Support of Motion
 6                         for Approval of Stipulation Authorizing Required Transfer of Flat Fee
 7                         Advance Payment Retainer to Firm’s Operating Account Upon completion of
 8                         Criminal Representation
 9                    c. Docket No. 236: Second Declaration of Anthony Levandowski in Support of
10                         Motion for Approval of Stipulation Authorizing Required Transfer of Flat Fee
11                         Advance Payment Retainer to Firm’s Operating Account Upon Completion of
12                         Criminal Representation
13    to be served for delivery by the United States Postal Service, via First Class United States Mail,

14    postage prepaid, with sufficient postage thereon to the parties listed on the mailing list exhibit, a

15    copy of which is attached hereto and incorporated as if fully set forth herein.

16           I caused these documents to be served by utilizing the services of BK Attorney Services,

17    LLC d/b/a certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the

18    United States Courts Administrative Office, pursuant to Fed.R.Bankr.P. 9001(9) and

19    2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully

20    set forth herein.

21           I also caused this document to be served by electronic mail on the parties in interest

22    through the following email addresses: thomas.walper@mto.com, john.berry@mto.com,

23    alex.gorin@mto.com, andrew.lewis@mto.com, rvannest@keker.com, rmeny@keker.com,

24    rmullen@keker.com, tgorman@keker.com, wjordan@keker.com, treeves@keker.com.

25           Parties who are participants in the Courts Electronic Noticing System (“NEF”), were

26    served electronically per the ECF/PACER system.

27
                                                             2
28
     CERTIFICATE OF SERVICE OF REPLY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION,
     CASE NO. 20-30242
 1           I declare under penalty of perjury that, to the best of my knowledge and after reasonable
 2   inquiry, the foregoing is true and correct, executed on August 28, 2020 in Berkeley, California.
 3
 4                                                                          //s// Sonia Ruiz Vargas
                                                                           SONIA RUIZ VARGAS
 5
 6                                                                         RAMSEY & EHRLICH, LLP

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                             3
28
     CERTIFICATE OF SERVICE OF REPLY IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION,
     CASE NO. 20-30242
                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
                                        SAN FRANCISCO DIVISION
IN RE: Anthony Scott Levandowski                                 CASE NO: 20-30242 (HLB)
                                                                 DECLARATION OF MAILING
                                                                 CERTIFICATE OF SERVICE
                                                                 Chapter: 11
                                                                 ECF Docket Reference No. 234




On 8/28/2020, I did cause a copy of the following documents, described below,
Supplemental Brief in Support of Ramsey & Ehrlich LLP's Motion for Approval of Stipulation ECF Docket Reference No.
234
Second Declaration of Anthony Levandowski in Support of Motion for Approval of Stipulation 236
Second Declaration Ismail Ramsey in Support of Motion for Approval of Stipulation 235




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated
as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 8/28/2020
                                                           /s/ Katharine Kates
                                                           Katharine Kates 155534
                                                           Ramsey & Ehrlich, LLP
                                                           803 Hearst Ave
                                                           Berkeley, CA 94710
                                                           510 548 3600
                                        UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF CALIFORNIA
                                             SAN FRANCISCO DIVISION
 IN RE: Anthony Scott Levandowski                                       CASE NO: 20-30242 (HLB)

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11
                                                                        ECF Docket Reference No. 234




On 8/28/2020, a copy of the following documents, described below,

Supplemental Brief in Support of Ramsey & Ehrlich LLP's Motion for Approval of Stipulation ECF Docket Reference No. 234
Second Declaration of Anthony Levandowski in Support of Motion for Approval of Stipulation 236
Second Declaration Ismail Ramsey in Support of Motion for Approval of Stipulation 235




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 8/28/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Katharine Kates
                                                                            Ramsey & Ehrlich, LLP
                                                                            803 Hearst Ave
                                                                            Berkeley, CA 94710
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

FIRST CLASS                              DEPARTMENT OF JUSTICE                    CHIEF TAX COLLECTION SECTION
STEPHANIE OLSEN                          550 KEARNY ST 800                        EMPLOYMENT DEVELOPMENT SECTION
                                         SAN FRANCISCO CA 94108-2512              PO BOX 826203
                                                                                  SACRAMENTO CA 94230-0001




APPLE PAY                                FAWN PARK LLC                            OFFICE OF THE US TRUSTEE SF
LOCKBOX 6112                             1655 OAK AVE                             PHILLIP J BURTON FEDERAL BUILDING
PO BOX 7247                              ST HELENA CA 94574-1723                  450 GOLDEN GATE AVE 5TH FL 05-0153
PHILADELPHIA PA 19170-6112                                                        SAN FRANCISCO CA 94102-3661




MARIN POOL SERVICE                       INTERNAL REVENUE SERVICE                 MCMANIS FAULKNER
150 FORD WAY                             PO BOX 7346                              50 WEST SAN FERNANDO ST 1000
SUITE 100B                               PHILADELPHIA PA 19101-7346               SAN JOSE CA 95113-2415
NOVATO CA 94945-4500




ASHLEY RUST ASSOC                        FINEMANN PR                              FARMERS INSURANCE
322 EAST 19TH ST SUITE 4R                530 BUSH STREET 403                      670 WEST NAPA STREET
NEW YORK NY 10003-2852                   SAN FRANCISCO CA 94108-3631              SUITE J
                                                                                  SONOMA CA 95476-6479




JPMORGAN CHASE BANK N A                  INTUIT INC C O CORPORATION SERVICE       PACIFIC GAS AND ELECTRIC COMPANY
BANKRUPTCY MAIL INTAKE TEAM              COMPANY                                  PO BOX 997300
700 KANSAS LANE FLOOR 01                 251 LITTLE FALLS DRIVE                   SACRAMENTO CA 95899-7300
MONROE LA 71203-4774                     WILMINGTON DE 19808-1674




STEFANIE OLSEN                           LL PROPERTY MANAGEMENT                   NETWORK SOLUTIONS
                                         212 CALEDONIA ST                         5335 GATE PARKWAY
                                         SAUSALITO CA 94965-1927                  JACKSONVILLE CA 32256-3070




CA EMPLOYMENT DEVELOPMENT DEPT           BAY CITIES REFUSE                        FRANCHISE TAX BOARD
BANKRUPTCY GROUP MIC 92E                 2525 GARDEN TRACT RD                     PERSONAL BANKRUPTCY MS A340
PO BOX 826880                            RICHMOND CA 94801-1005                   PO BOX 2952
SACRAMENTO CA 94280-0001                                                          SACRAMENTO CA 95812-2952




COMCAST                                  MARIN MUNICIPAL WATER                    JPMORGAN CHASE BANK NA
1485 BAYSHORE BLVD                       220 NELLEN AVE                           SBMT CHASE BANK USA NA
SAN FRANCISCO CA 94124-4008              CORTE MADERA CA 94925-1169               CO ROBERTSON ANSCHUTZ SCHNEID PL
                                                                                  6409 CONGRESS AVENUE SUITE 100
                                                                                  BOCA RATON FL 33487-2853




PALADIN MANAGEMENT GROUP                 MARIN HORIZON SCHOOL                     PROTECTOR BOATS SERVICE CENTER
633 W 5TH ST 28TH FLOOR                  305 MONTFORD AVENUE                      790 NATIONAL COURT
LOS ANGELES CA 90071-3502                MILL VALLEY CA 94941-3370                RICHMOND CA 94804-2008
